Citation Nr: 1234364	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-10 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to nonservice-connected burial benefits, to include plot or interment allowance.  



ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from July 8, 1948 to August 1, 1951 and from August 2, 1951 to May 15, 1953.  The Board notes that the Veteran received an honorable discharge after his first period of service.  However, as reflected in the June 2009 Administrative Decision, the Veteran was released from the United States Navy after his second period of service with an Other Than Honorable Discharge.  He died on June [redacted], 2009, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from the September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  While the rating decision was issued from the St. Paul RO, the appellant currently resides in California.  Accordingly, the jurisdiction of her appeal remains with the RO in Oakland, California.  

The Board notes that the appellant requested a hearing before a Veterans Law Judge at the RO.  This hearing was scheduled on May 9, 2012 at the Oakland RO.  However, the appellant failed to appear for her scheduled hearing.  As such, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  


FINDINGS OF FACT

1.  The Veteran died at a private nursing home in June 2009 as a result of a cardiac arrest and a cerebral vascular accident, disabilities for which service connection has not been established.  

2.  At the time of the Veteran's death, he was not in receipt of VA pension or compensation benefits.
3.  There was no claim for compensation or pension pending at the time of the Veteran's death that would have resulted in an award of compensation or pension.  

4.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service.  

5.  The Veteran's body was never held by a State, State agency, or other political subdivision.

6.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or case.  


CONCLUSION OF LAW

The criteria for entitlement to burial benefits, to include plot or interment allowance, have not been met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601, 3.1605 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board observes that 38 U.S.C.A. §§ 5103(a) and 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) impose obligations on VA in terms of its duty to notify and assist claimants.  As explained below, however, the law, and not the evidence, is dispositive in this case.  Hence, VA's duties to notify and assist claimants pursuant to the above-noted legal authority are not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, even if the Board was to presume, for the sake of argument, that there is some deficiency insofar as preliminary VA notice and development, such would be inconsequential and, therefore, at most harmless error.  As such, there is no prejudice to the appellant in the Board proceeding to adjudication of this claim.  

II.  Analysis

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  

If a veteran dies as a result of a service-connected disability or disabilities, certain amounts as authorized may be paid toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 C.F.R. § 3.1600(a).  

If a veteran's death is not a result of service-connected disability or disabilities, entitlement to payment of benefits toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial is subject to the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death, and (i) in the case of an original claim there is sufficient evidence of record to have supported an award of compensation or pension effective prior to the date of the veteran's death, or (ii) in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to indicate that the deceased would have been entitled to compensation or pension prior to the date of death; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State) and the Secretary determines, (i) that there is no next of kin or other person claiming the body of the deceased veteran, and (ii) that there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses; and (4) The applicable further provisions of this section and §§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600(b); 38 U.S.C.A. § 2302(a).  

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while properly hospitalized by VA in a VA facility (as described in 38 U.S.C.A. § 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. §§ 1710 or 1711(a); or in a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703; or in a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or in a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  See 38 C.F.R. § 3.1600(c).  If a veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a).  

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the veteran because of the nature of his or her discharge from service, but after his or her death the discharge has been corrected by competent authority so as to reflect a discharge under conditions other than dishonorable, a claim may be filed within two years from the date of correction of the discharge.  This time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600(a) (claims for service-connected death and burial allowance) or for the cost of transporting a veteran's body to the place of burial under 38 C.F.R. § 3.1600(c) or §3.1600(g).  38 C.F.R. § 3.1601.  

Here, the record shows that the appellant's application for burial benefits was date stamped as received in August 2009, two months after the Veteran's burial, and, therefore, within the time period allotted for filing a claim for burial benefits.  See 38 C.F.R. § 3.1601(a).  The record also reflects that the appellant bore a substantial portion of the expenses associated with the Veteran's funeral and that she, therefore, has proper standing to raise a claim of entitlement to burial benefits.  See 38 C.F.R. § 3.1601(1)(ii).  

At the time of his death, the record shows that the Veteran was not service-connected for any disability and that service connection for the cause of his death (i.e, cardiac arrest, cerebral vascular accident) had not been established.  The appellant has neither claimed nor argued that such is the case.  In addition, at the time of his death, the Veteran was not in receipt of VA service-connected compensation benefits or VA nonservice-connected pension benefits.  The Board acknowledges the February 1996 rating decision wherein the RO granted entitlement to special monthly pension benefits based on the need for aid and attendance, effective December 20, 1995.  However, in a rating action dated in October 2004, the RO proposed discontinuing the Veteran's pension benefits effective January 1, 2003 because the Veteran had failed to complete the 2003 Eligibility Verification Report.  The letter further informed the Veteran that he had 60 days to present additional evidence in an effort to show that compensation should not be discontinued.  It does not appear that the Veteran submitted any additional evidence within the 60 day period.  A Compensation and Pension Master Record Status sheet reflects that the Veteran's pension benefits were terminated effective January 1, 2003 as a result of his failure to file the Eligibility Verification Report.  A review of the claims file does not show that the Veteran appealed the decision to terminate his pension benefits or that he filed another claim seeking entitlement to special monthly pension benefits.  
Additionally, the Veteran did not have any pending claims for VA compensation or pension for which he would have been entitled to receive VA compensation or pension benefits at the time of his death.  Additionally, the Veteran's body was not being held by a State.  The death certificate demonstrates that the Veteran's body was released to the Lisle Funeral Home and was later cremated.  The bill issued by the funeral home demonstrates that the appellant authorized the funeral home to take such actions.  Moreover, there is no evidence on file which reflects, nor does the appellant allege, that the Veteran was discharged or released from active service for a disability incurred or aggravated in service.  38 C.F.R. § 3.1600(b)(3).  In light of the above discussion, it is clear that the criteria for burial benefits under 38 C.F.R. § 3.1600(a) or (b) are not met.  

Moreover, the Veteran did not die while properly hospitalized by VA.  The death certificate demonstrates that he died at the Hillcrest Convalescent Hospital-a private nursing home.  Thus, he was not in a VA facility or hospital, nursing home, or domiciliary care.  There is no indication in the record that such involved admission to the non-VA nursing home with respect to which payment was authorized under 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States.  Furthermore, the record does not demonstrate that he had been admitted to a State nursing home for nursing home care with respect to which payment was authorized under 38 U.S.C.A. § 1741.  Moreover, he did not die enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care.  Accordingly, the criteria for entitlement under 38 C.F.R. §§ 3.1600(c) and 3.1605(a) are not met.  

Finally, in addition to the benefits provided for under 38 U.S.C.A. § 2302, in the case of a veteran who is eligible for burial in a national cemetery under 38 U.S.C.A. § 2402 and who is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, VA shall pay a sum not exceeding $300 as a plot or interment allowance to such person as VA prescribes if such veteran is eligible for a burial allowance under § 2302, died while admitted to a VA facility, or was discharged from the active military, naval, or air service for a disability incurred or aggravated in the line of duty.  38 U.S.C.A. § 2303(b)(2).  

The correlating regulation, 38 C.F.R. § 3.1600(f)(1), provides that, for claims filed on or after December 16, 2003, plot or interment allowance is payable to the person or entity who incurred the expenses if: (i) the deceased veteran is eligible for burial in a national cemetery, (ii) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, and (iii) the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610 are met.  For purposes of the plot and interment allowance, plot or burial plot means the final disposal site of the remains, whether it is a grave, mausoleum vault, columbarium niche, or other similar place.  38 U.S.C.A. § 3.1601(a)(3).  Further, interment expenses are those costs associated with the final disposition of the remains and are not confined to the acts done within the burial grounds but may include the removal of bodies for burial or interment.  Id.  

In the present case, the Board acknowledges that the Veteran was considered a "veteran" for VA purposes such that he was considered eligible to have been buried in a national cemetery, see 38 C.F.R. § 38.620(a).  In addition, the appellant has included a Statement of Funeral Goods and Services Selected/Purchase Agreement issued by the Lisle Funeral Home.  The record shows that the private funeral home handled the Veteran's cremation and subsequently mailed the Veteran's ashes to the San Joaquin Valley National Cemetery.  In her August 2009 Application for Burial Benefits and October 2009 statement, the appellant indicated that the Veteran's remains were buried at the San Joaquin Valley National Cemetery.  As previously noted above, a plot or interment allowance is payable to the person or entity who incurred the expenses if the deceased veteran is eligible for burial in a national cemetery and is not already buried in a national cemetery or other cemetery under the jurisdiction of the United States.  See 38 C.F.R. § 3.1600(f)(1)(i), (ii).  Accordingly, the provisions under 38 U.S.C. § 2303 are inapplicable, because the Veteran's remains are in fact buried at a national cemetery.  In addition, the Veteran was not eligible for a burial allowance under 38 U.S.C.A. § 2302, did not die while admitted to a VA facility, nor was he discharged from the active military, naval, or air service for a disability incurred or aggravated in the line of duty.  Consequently, the Board finds that the legal requirements for entitlement to a plot or interment allowance have not been met, and the appellant's claim must be denied.  

The Board acknowledges the appellant's contentions that she should be entitled to burial benefits.  While the Board is appreciative of the Veteran's service and is sympathetic to the appellant, the Board nevertheless must point out that the law sets out specific criteria that must be satisfied before VA burial benefits (to include plot or interment allowance) can be awarded, and does not allow the Board any discretion in this matter.  As noted above, service connection for the cause of death has not been established, nor are the other criteria met.  Thus, the law in this case is dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  


ORDER

Entitlement to nonservice-connected burial benefits, to include plot or interment allowance, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


